Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 and 6-7 are allowed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is rejected for the recitation of “…wherein the second tension is such that length of the first additional yarn supplied to one machine cycle of the circular knitting machine is between 10% and 15%, of a length of the machine cycle of the circular knitting machine”.  It appears Applicant is attempting to claim the length of the yarn but refers to it in regard to a machine cycle which is related to time and not length. Applicant is advised to clarify the claim. 
Claim 8 is rejected for the recitation of “…wherein the first additional yarns have a residual tension in the fabric, the residual tension being such that the first additional yarns are stretched to a length of 110% to 150% of the length of the additional yarn in an unstretched state, and a length of the fabric in a maximum stretch state of the fabric is 135% - 165% of  Applicant has claimed a residual tension and subsequently further percentage lengths based upon said residual tension, but has not defined exactly what is said residual tension nor does the specification as originally filed give any meaning to residual tension. Therefore, such a limitation including the claimed percentage lengths are rejected as being unclear. For purposes of examination, Henssen is considered to meet the limitations. Applicant is advised to clarify the claim language.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henssen et al. (WO 2010/089410).
Regarding claims 8-11, Henssen et al. teach a cut resistant fabric comprising protective yarns for providing cut resistance to the fabric. The protective yarns is a polyethene yarn is within the claimed range. The fabric also has first additional yarns for binding protective yarns together in the fabric with the first additional yarns being an uncoated elastane yarn with a thickness in the claimed range. Individual stitches formed from the protective yarns and first additional yarns with each stitch having the protective yarn and the first additional yarn side by side to each other. As set forth above, Henssen meets the limitations “…wherein the first additional yarns have a residual tension in the fabric, the residual tension being such that the first additional yarns are stretched to a length of 110% to 150% of the length of the additional . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Henssen et al. (WO 2010/089410).
Regarding claims 12 and 20, Henssen et al. is silent regarding the claimed cut and tear resistance according to EN388 standard. However, Henssen et al. teach such a similar fabric made of such similar materials with such similar properties, the claimed cut and tear resistance is considered inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 13, Henssen et al. teach a second tension on the first additional yarn, but is silent regarding what the exact tension is. However, it would have been obvious to one of 
Regarding claim 14, Henssen et al. teach single jersey knits, but is silent regarding them being identical to each other. However, it would have been obvious to one of ordinary skill in the art to make the single jersey knits identical to each other in order to have consistency and arrive at the claimed invention. 
Regarding claim 15, the basis weight of the fabric is in the claimed range. 
Regarding claims 16-17,  Henssen et al. teach the protective yarn and first addition al yarn are interlocked, but is silent regarding the claimed heat treatment on a stenter frame. Although Henssen et al. does not disclose the heat treatment by stenter frame, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed heat treatment on a stenter frame and given that Henssen et al. meet the requirements of the claimed fabric, Henssen et al. clearly meet the requirements of present claims fabric
Further, heat setting is well known in the art, especially with elastane yarns and it would have been obvious to one of ordinary skill in the art to heat set the fabric in a stenter frame in order to affect fabric properties and arrive at the claimed length of the fabric after heat treatment and shrinkage. Moreover, “The Handbook of Techinical Textiles” which is incorporated in Henssen et al. teaches heat setting. 
Regarding claim 18, Henssen et al. are silent regarding the stitches per inch. However, it is well known in the art to vary the stitches per inch in order to affect fabric properties and it would have been obvious to one of ordinary skill in the art to arrive at the claimed stitches per inch in order to affect fabric properties. 
Regarding claim 19, the first additional yarn is 100% elastane. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Shawn Mckinnon/ Examiner, Art Unit 1789